Burnside, J.
The Common Pleas ruled this ease on the authority of Noll v. Swineford, 6 Barr, 187. We-think the cases are essentially different.' There the plaintiff was not the contractor, but a carpenter employed at the church, who filed his claim for work and labour done, and for materials, i. e. lumber, furnished. The court held that such a claimant must, under the act of 1836, state the amount claimed for each, as a distinct item, ' or the omission would render it totally invalid. But here the lien is filed by the contractor, who covenanted with the defendant to build four frame houses, to be put up in a row seventy-two feet long and eighteen feet wide. Every part of the buildings is particularly described in the articles; and he was to receive $1,250 at the times there specified. The houses were completed, and the defendants, by their workmen, put into possession. This court had held, in Hoatz v. Patterson, 5 W. & S. 537, where a person by special contract (as in this case) had undertaken to furnish materials and erect a house for a saw-mill, he was not entitled to file a lien under the act of 1836. Since .that decision, the legislature was induced to extend the right to file liens so as to embrace “ claims for labour done and materials furnished and used in erecting any house or other building, which may have been or shall be erected under or in pursuance of any contract or agreement for the erection of the same; and the provisions of the said act shall be so construed: and no claim which has been or may be filed against any house or other building, or the lien thereof, or any proceedings thereon, shall be in any manner affected by reason of any contract having been entered into for the erection of any building, but the same shall be held as good and valid as if the building had not been erected under any contract:” Acts of 184-5, p. 538. Here the contract was to do all the work, find all the materials, *451and finish and complete four frame houses, which were very minutely described in the contract. A mechanic who makes such a contract and completes it, seldom keeps an account of every portion of the materials he uses or the work he does; nor is there any occasion for it. He is to complete the houses according to his contract, and he is to be paid a stipulated sum. In this case it is of no consequence either to the owner or the public, that he should state the number of cubic yards dug for the cellar, the number of perches of stone built, or the quantity of boards used. He states what is equally useful under the words of the act — his contract. We see no valid objection to this lien, looking to the explanatory act of the legislature.
On the first case, his honour said: — This in principle is the same as the preceding, except that it is on a verbal contract, made with the manager on behalf of the defendants. There is no controversy about its terms. The plaintiff had nearly completed his contract, when the defendants wrote him they were labouring under embarrassments, and would not be able to pay as they had expected, and desired him to quit, and they would consider themselves relieved from further indebtedness. The plaintiff in this case claims for the work done. He might have disregarded the notice. Under the circumstances of the case, we think the lien is sufficiently particular.
Judgment reversed, and a venire de novo awarded in both cases.